Citation Nr: 1806412	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 prior to July 27, 2016, and an evaluation in excess of 40 percent thereafter for degenerative disc disease, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) with post concussive headaches.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to December 1972, January 2001 to September 2001, and June 2006 to November 2007, to include service in Southwest Asia and additional service in the Army National Guard and Army Reserves.  The Veteran was awarded a Combat Action Badge, among other decorations.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2014 statement of the case denied the claims for higher evaluations.  The RO noted that the corresponding VA Form 9 unclearly identified whether the Veteran sought to appeal the issues and a July 2014 letter to the Veteran seeking clarification did not receive a response.  However, VA continued to treat the above noted issues as on appeal and later issued a supplemental statement of the case in August 2016 and certified the issues to the Board.  As VA has continued to treat the issues as on appeal, the Board will as well.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In addition, an August 2016 rating decision increased the evaluation for the Veteran's back disability to 40 percent, effective July 27, 2016.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial evaluation for degenerative disc disease, lumbar spine, remains before the Board and is recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to July 27, 2016, the Veteran's low back symptomatology has most nearly approximated pain and limited motion with flexion greater than 30 degrees.

2.  The Veteran's low back symptomatology has most nearly approximated pain and limited motion with flexion of 30 degrees since July 27, 2016, with no evidence of ankylosis of the entire thoracolumbar spine.

3.  Prior to July 27, 2016, the Veteran experienced the equivalent of migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; the preponderance of the evidence is against finding that headaches were productive of, or capable of producing, severe economic inadaptability.

4.  Throughout the appeal period, the Veteran's facets of cognitive impairment and other TBI residuals not otherwise classified include mild memory loss and subjective symptoms of fatigue that mildly interfere with instrumental activities of daily living and resulting in, at most, level 1 impairment for each facet.

5.  Throughout the appeal period, the Veteran's hearing loss disability manifested by at worst Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, have not been met prior to July 27, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease, lumbar spine, have not been met since July 27, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a 30 percent rating, but not higher, for migraines have been met prior to July 27, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for a rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Board notes that the Veteran is in receipt of a TDIU throughout the period of the appeal.  Neither the Veteran nor his representative has raised any other issues with regard to the claims for increased evaluations for back, residuals of TBI with headaches, and bilateral hearing disabilities, nor have any other issues been reasonably raised by the record except as noted below.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      Back disability

Service connection for degenerative disc disease of the lumbar spine was granted in an April 2008 rating decision and assigned a 10 percent evaluation.  In June 2008, VA received a request from the Veteran that his low back disability be re-evaluated and was granted a 20 percent evaluation in a December 2008 rating decision.  In November 2009, the Veteran submitted a VA 21-8940 Application for Increased Compensation Based on Unemployability due, in part, to the service-connected back disability that the RO also developed as a claim for an increased evaluation of his back disability.  In an August 2016 rating decision, a 40 percent evaluation was granted, effective July 27, 2016.

The Veteran's degenerative disc disease of the lumbar spine is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating prior to July 27, 2016, the evidence would need to show forward flexion of the thoracolumbar spine to less than 30 degrees or ankylosis of the entire thoracolumbar spine.  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003) (Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Range of motion testing was performed during a VA examination in January 2010, and was to 55 degrees flexion with no change in motion after repetition and no evidence of ankylosis.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  In this regard, during the January 2010 examination the Veteran did report flare-ups but described the flare-ups as consisting of severe pain for one to two days about two times per month.  He stated he was 100 percent impaired during the flare-ups.  Treatment records do not show greater limitation of motion than the examination findings or reports of the Veteran's totally incapacitating flare-ups.  The Board finds the Veteran's statements about total incapacitation during a flare-up to be lacking credibility as the Board would expect someone who twice a month was totally incapacitated to report such to a medical professional which is not shown in the record.  Even if the Veteran's range of motion was reduced during flare-ups such that it would meet the criteria for a higher rating during those periods the Board finds that given the frequency of flare-ups of pain the disability picture would not more nearly approximate the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  In this regard, the Veteran reported flare-ups for a total of 4 days per month, which is not of sufficient duration to represent a more disabling picture than that presented at examination.  Given the above, a higher rating is not warranted prior to July 27, 2016.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

To warrant a higher rating since July 27, 2016, the evidence would need to show ankylosis of the entire thoracolumbar spine.  Id.  The preponderance of the evidence is against a finding that the back disability warrants a rating in excess of 40 percent as there is no evidence of ankylosis of the thoracolumbar spine during the period of the appeal.  The July 2016 VA examination that is the basis of the 40 percent rating found no ankylosis of the spine and no treatment provider has indicated that the entire thoracolumbar spine was ankylosed during the period on appeal.  Further, although the Veteran stated that his low back pain and flare-ups cause him to severely limit his activity for about a week per year and otherwise causes functional limitations on bending, lifting, walking, and standing, the lay statements do not indicate that the Veteran has ankylosis of the spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Johnston v. Brown, 10 Vet. App. 80 (1997) (once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  As such, a rating in excess of 40 percent is not warranted.  

The Board also considered whether separate ratings could be assigned based on neurological symptomatology due to the noted intermittent tingling numbness in the bilateral legs noted in the February 2010 VA examination but finds the preponderance of the evidence is against assigning additional disability ratings as the January 2010 examiner found the symptomatology unrelated to the spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Moreover, the January 2010 and July 2016 examinations reported normal sensory, reflexes, muscle strength, and no evidence of radicular symptomatology.  The Veteran has not contended, and the medical evidence does not demonstrate, that the Veteran has any other neurological symptomatology that may be associated with lumbar spine disability.  As such, separate ratings are not warranted.  

      TBI with headaches

Service connection for TBI and a 10 percent rating were granted in a December 2008 rating decision.  The Veteran's November 2009 VA 21-8940 was also construed by the RO as a claim for an increased evaluation of the rating for residuals of the TBI.  The March 2010 rating decision on appeal recharacterized the disability as TBI with post-concussive headaches.

The Veteran's residuals of TBI are evaluated under Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2016).  In this case, the disability, TBI (Diagnostic Code 8045), is rated based on the residual headaches (Diagnostic Code 8100).  

Diagnostic Code 8100 assigns a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  A 0 percent rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Diagnostic Code 8045 assigns ratings based three main areas of dysfunction: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical and dictates that each area of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  

Cognitive impairment, subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, and emotional/behavioral dysfunction when there is no diagnosis of a mental disorder should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings - Mental disorders) when there is a diagnosis of a mental disorder.  VA must also separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

Physical (including neurological) dysfunction shall be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.
Any physical dysfunction not listed above is to be evaluated under the most appropriate diagnostic code and is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25  the evaluations for each separately rated condition.  The rating criteria direct the evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table contains ten important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations may not be assigned.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Initially, the Board finds a separate 30 percent evaluation based on migraine headaches is warranted prior to July 27, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  At a January 2010 VA TBI examination, the Veteran reported recurrent headaches and short-term memory loss since an improvised explosive device (IED) explosion in February 2007.  He described headaches as daily, intermittent headaches with intermittent blurred vision, light and noise sensitivity that lasted hours, and were usually prostrating.  The Veteran's headaches were found to be productive of mild to moderate effects on his daily activities and affected any physical labor; however the examiner found no significant effects on the Veteran's ability to work.  As the preponderance of the evidence is against a finding that the headaches resulted in severe economic inadaptability, the Veteran's headaches most nearly approximated the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  Since July 27, 2017, a separate rating for migraines is not warranted as the VA examination found headache pain was triggered several times per week when the Veteran was upset and lasted less than one day at a time, but found the pain was not prostrating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

To the extent that the Veteran has reported TBI residuals other than headaches, the Board initially notes that he is in receipt of separate evaluations for tinnitus, bilateral hearing loss, left tympanic membrane rupture with intermittent earaches and ear drainage, and posttraumatic stress disorder (PTSD).  Such conditions are not for consideration in evaluating his TBI.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124, Diagnostic Code 8045, Note (1).

With the regard to the remaining symptomatology, the January 2010 examination noted daily moderate to severe fatigue, decreased attention, and difficulty concentrating.  Examination testing revealed no objective evidence of impaired memory, attention, concentration, or executive functioning and the examiner reported that judgement, social interaction, orientation, motor activity, visual-spatial orientation, and cognitive screening results were all normal.  The examiner noted that the Veteran's TBI condition had stabilized and opined that subjective symptoms did not interfere with work or activities of daily living and neurobehavioral effects did not interfere with workplace or social interaction.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for residuals of TBI throughout the appeal period.  Although an August 2016 PTSD examination report indicated mild memory loss and attention and concentration problems were associated with PTSD, the evidence demonstrates the Veteran's complaints of mild memory loss, attention and concentration impairment were not objectively confirmed by testing and therefore productive of level 1 impairment.  In any event, the PTSD examination report indicates these problems are part of the Veteran's PTSD and are accounted for with the rating assigned for PTSD.  The remaining subjective symptom of fatigue was not found to interfere with work or activities of daily living, which is productive of level 0 impairment.  Moreover, the January 2010 examiner noted that the TBI condition had stabilized and the symptoms did not interfere with work or daily activities.  The preponderance of the evidence of record shows the Veteran's impairment due to his TBI is, at most, level "1" in all areas.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Accordingly, a higher rating for residuals of TBI is not warranted. 

      Bilateral hearing loss

Service connection for bilateral hearing loss was granted in an April 2008 rating decision and assigned a noncompensable evaluation.  In November 2009, the Veteran submitted a VA 21-8940 Application for Increased Compensation Based on Unemployability that the RO developed as a claim for an increased evaluation of his bilateral hearing loss.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

Throughout the appeal period, the Board finds the Veteran's bilateral hearing loss does not warrant a compensable rating.  

The results of the January 2010 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
45
55
33
LEFT
20
30
60
85
49
	
Speech recognition was 92 percent in the right ear and 84 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  

A VA audiologist provided an audiometry test in an April 2015 examination but determined that the puretone test results for the left ear were not valid for rating purposes but word recognition scores (96 percent, bilaterally, as measured by the Maryland CNC test) were appropriate due to evidence of non-organic hearing loss.  The examiner noted that bone conduction thresholds in the left ear were consistent with findings obtained in 2010 and the right ear thresholds were obtained with good reliability and evidenced no significant change since the last evaluation.  

The July 2016 examination reported audiology testing results as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
55
65
39
LEFT
30
55
80
105+
68
	
Speech recognition was 96 percent in the right ear and 84 in the left ear, as measured by the Maryland CNC test, resulting in a Level I designation for the right ear and a Level III designation for the left ear.

When the above Roman Numeral designations are mechanically applied to Table VII, the results are a 0 percent disability rating throughout the appeal period.  38 C.F.R. § 4.85.  Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a compensable rating.  Lendenmann, 3 Vet. App. 345. 


ORDER

A rating in excess of 20 percent prior to July 27, 2016, and in excess of 40 percent thereafter for degenerative disc disease, lumbar spine, is denied.

A separate 30 percent rating, but not higher, for migraines under Diagnostic Code 8100 is granted from November 9, 2009, to July 27, 2016.

A rating in excess of 10 percent for residuals of TBI is denied. 

A compensable rating for bilateral hearing loss is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


